AMENDMENT NO. 4 TO THE REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 4, dated as of June 13, 2003 (this "Amendment No. 4") to the
Revolving Credit Agreement, dated as of December 21, 2001, among MEMC ELECTRONIC
MATERIALS, INC., a Delaware corporation (the "Borrower"), the Lenders party
thereto, and CITICORP USA, INC., as Administrative Agent and Collateral Agent,
as amended by Amendment No. 1 to the Revolving Credit Agreement, dated March 21,
2002, among the parties therein, Amendment No. 2 to the Revolving Credit
Agreement, dated June 21, 2002, among the parties therein, and Amendment No. 3
to the Revolving Credit Agreement, dated March 11, 2003, among the parties
therein (as amended, modified or supplemented from time to time, the "Revolving
Credit Agreement").

W I T N E S S E T H :

WHEREAS, pursuant to Section 9.02 of the Revolving Credit Agreement, the
Borrower and the Lenders wish to amend the Revolving Credit Agreement to, among
other things, add a $10,000,000 letter of credit sub-facility under which
Citibank, N.A. (the "Issuing Lender") would issue letters of credit for the
account of the Borrower as set forth herein;

NOW THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Revolving Credit Agreement (as amended hereby).

2. Amendments to the Revolving Credit Agreement.

(a) Section 1.01 of the Revolving Credit Agreement is amended by adding (to the
extent not already included in said Section 1.01) and inserting the same in the
appropriate alphabetical locations, and amending (to the extent already included
in said Section 1.01) to read in their entirety, the definitions set forth on
Annex A hereto.

(b) The Revolving Credit Agreement is amended to add a new Article X in the
appropriate numerical location to read as set forth on Annex B hereto.

(c) Section 2.12 of the Revolving Credit Agreement is amended to include the
additions and deletions marked to said Section as set forth on Annex C hereto
(additions are double-underlined and boldfaced on said Annex and deletions have
a strike through them on said Annex).

(d) Section 2.15 of the Revolving Credit Agreement is amended to include the
additions and deletions marked to said Section as set forth on Annex D hereto
(additions are double-underlined and boldfaced on said Annex and deletions have
a strike through them on said Annex).

(e) The introduction to the affirmative and negative covenants set forth in
Articles V and VI of the Revolving Credit Agreement is amended in full to read
as follows:

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

(f) Section 6.15 of the Revolving Credit Agreement is amended in full to read as
follows:

SECTION 6.15. Capital Expenditures. The Borrower and its Subsidiaries shall not
incur or make Capital Expenditures in an amount exceeding $15,000,000 during the
fourth fiscal quarter of 2001, $45,000,000 during fiscal year 2002, $80,000,000
during fiscal year 2003, $55,000,000 during fiscal year 2004, $55,000,000 during
fiscal year 2005, and $55,000,000 during fiscal year 2006.

(g) Clause (a) of Article VII of the Revolving Credit Agreement is amended in
full to read as follows:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(h) Section 9.02 of the Revolving Credit Agreement is amended as follows:

(i) The last sentence of clause (a) is amended in full to read as follows:

Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Lender may
have had notice or knowledge of such Default at the time.

(ii) Clause (b) is amended to include the additions marked to said clause as set
forth on Annex E hereto (additions are double-underlined and boldfaced on said
Annex).

(i) Section 9.03 of the Revolving Credit Agreement is amended to include the
additions and deletions marked to said Section as set forth on Annex F hereto
(additions are double-underlined and boldfaced on said Annex and deletions have
a strike through them on said Annex).

(j) Section 9.04 of the Revolving Credit Agreement is amended as follows:

(i) The last sentence of clause (a) is amended in full to read as follows:

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(ii) Clause (c) is amended to include the additions marked to said clause as set
forth on Annex G hereto (additions are double-underlined and boldfaced on said
Annex).

(k) Section 9.05 of the Revolving Credit Agreement is amended to include the
additions marked to said Section as set forth on Annex H hereto (additions are
double-underlined and boldfaced on said Annex).

(l) The Issuing Lender hereby appoints each Agent as its agent and authorizes
each Agent to take such actions on its behalf and exercise such powers as are
delegated to such Agent by the terms of the Loan Documents and the Guaranty,
together with such actions and powers as are reasonably incidental thereto, in
each case to the same extent, and subject to the same limitations and
agreements, as each Lender has so appointed and authorized the Agents pursuant
to Article VIII of the Revolving Credit Agreement.

(m) Notices and communications provided for in the Revolving Credit Agreement to
be delivered to the Issuing Lender shall be delivered to it at the address of
the Administrative Agent set forth in Section 9.01(b) of the Revolving Credit
Agreement, or such other address as the Issuing Lender may notify the other
parties to the Revolving Credit Agreement.

3. Representations and Warranties.

(a) The Borrower represents and warrants to the Lenders, the Issuing Lender and
the Agents that (i) the representations and warranties of the Borrower set forth
in the Loan Documents are true and correct in all material respects as though
made on and as of the date hereof except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as to such earlier date) and as if each reference in said
representations and warranties to "this Agreement", or similar words of import,
included reference to the Revolving Credit Agreement as amended by this
Amendment No. 4 and (ii) no Default or Event of Default will occur and be
continuing after giving effect to this Amendment No. 4.

(b) Each Subsidiary Loan Party represents and warrants to the Lenders, the
Issuing Lender and the Agents that the representations and warranties of such
Subsidiary Loan Party set forth in the Loan Documents are true and correct in
all material respects as though made on and as of the date hereof after giving
effect to this Amendment No. 4 except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as to such earlier date) and as if each reference in said
representations and warranties to "this Agreement", or similar words of import,
included reference to the Revolving Credit Agreement as amended by this
Amendment No. 4.

(c) Each Fund Guarantor represents and warrants to the Lenders, the Issuing
Lender and the Agents that the Surviving Representations of such Fund Guarantor
set forth in the Guaranty are true and correct in all material respects as
though made on and as of the date hereof after giving effect to this Amendment
No. 4 except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as to such earlier date) and as if
each reference in said representations and warranties to "this Agreement", or
similar words of import, included reference to the Revolving Credit Agreement as
amended by this Amendment No. 4.

(d) The Borrower agrees that breach of any of the representations and warranties
set forth in this Section 3 shall be an Event of Default under clause (c) of
Article VII of the Revolving Credit Agreement.

4. Effective Date. This Amendment No. 4 shall become effective on the date (the
"Fourth Amendment Effective Date") that the Administrative Agent notifies the
Borrower that each of the following conditions is satisfied:

(i) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Amendment No. 4 signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment No. 4) that
such party has signed a counterpart of this Amendment No. 4.

(ii) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Issuing Lender and the Lenders and dated the
Fourth Amendment Effective Date) of in-house counsel of the Borrower, in form
and substance acceptable to the Administrative Agent and its counsel, and
covering such matters relating to this Amendment No. 4 and the Loan Documents as
the Administrative Agent shall reasonably request.

(iii) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of this Amendment No. 4 and any other legal matters relating to
the Borrower, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(iv) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Fourth Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

5. Reference to and Effect on the Revolving Credit Agreement.

(a) On and after the Fourth Amendment Effective Date, each reference in the
Revolving Credit Agreement to "this Agreement", "hereunder", "hereof", "herein"
or words of like import referring to the Revolving Credit Agreement, shall mean
and be a reference to the Revolving Credit Agreement as amended by this
Amendment No. 4.

(b) Except as specifically amended by this Amendment No. 4, the Revolving Credit
Agreement shall remain in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and performance of this Amendment No. 4 shall not,
except as expressly provided herein, constitute a waiver or amendment of any
provision of, or operate as a waiver or amendment of any right, power or remedy
of the Lenders under the Revolving Credit Agreement.

6. Security Documents; Guarantee Agreement; Guaranty.

(a) Each Loan Party hereby acknowledges and agrees that, as of the Fourth
Amendment Effective Date, the Issuing Lender shall be a Secured Party and all
obligations owing to the Issuing Lender under the Revolving Credit Agreement are
Revolving Credit Obligations under the Security Documents, and each Loan Party,
by its execution of this Amendment No. 4, hereby confirms and ratifies that all
of its respective obligations under each of the Security Documents to which it
is a party and the security interests granted thereunder shall in each case
continue in full force and effect for the benefit of the Secured Parties with
respect to the Revolving Credit Obligations under the Security Documents.

(b) Each Subsidiary Loan Party hereby acknowledges and agrees that, as of the
Fourth Amendment Effective Date, the Issuing Lender shall be a Secured Party and
all obligations owing to the Issuing Lender under the Revolving Credit Agreement
are Revolving Credit Obligations under the Guarantee Agreement, and each
Subsidiary Loan Party, by its execution of this Amendment No. 4, hereby confirms
and ratifies that all of its respective obligations as a guarantor under the
Guarantee Agreement shall in each case continue in full force and effect for the
benefit of the Secured Parties with respect to the Revolving Credit Obligations
under the Guarantee Agreement.

(c) Each Fund Guarantor hereby acknowledges and agrees that, as of the Fourth
Amendment Effective Date, all amounts whatsoever now or hereafter payable or
becoming payable to the Issuing Lender under the Revolving Credit Agreement
(excluding any amounts in the cash collateral account referred to in Section
10.06 thereof) are "Guaranteed Obligations" under and as defined in the
Guaranty, and each Fund Guarantor, by its execution of this Amendment No. 4,
hereby confirms and ratifies that all of its respective obligations as a
guarantor under the Guaranty shall in each case continue in full force and
effect for the benefit of the Secured Parties with respect to the "Guaranteed
Obligations" under and as defined in the Guaranty.

7. Subordination.

(a) Each of the Borrower and each "Lender" under and as defined in the Revolving
Credit Agreement dated as of December 5, 2002 (as amended, modified or
supplemented from time to time, the "Investor Revolving Credit Agreement"),
among the Borrower, the lenders party thereto and Citicorp USA Inc., as
administrative agent and collateral agent thereunder, hereby acknowledges and
agrees that, as of the Fourth Amendment Effective Date, all obligations owing to
the Issuing Lender under the Revolving Credit Agreement are "Bank Revolver
Obligations" under and as defined in the Investor Revolving Credit Agreement,
and as such shall, to the extent and in the manner provided in Article X of the
Investor Revolving Credit Agreement, have a right to payment senior to the
payment of Indebtedness thereunder.

(b) Each of the Borrower and each "Holder" under and as defined in the Amended
and Restated Indenture dated as of December 21, 2001 (as amended, modified or
supplemented from time to time, the "Indenture"), among the Borrower,
Citibank N.A., as Trustee, and Citicorp USA Inc., as collateral agent
thereunder, hereby acknowledges and agrees that, as of the Fourth Amendment
Effective Date, all obligations owing to the Issuing Lender under the Revolving
Credit Agreement are "Revolver Obligations" under and as defined in the
Indenture and as such shall, to the extent and in the manner provided in Article
12 of the Indenture, have a right to payment senior to the payment of
Indebtedness thereunder.

8. GOVERNING LAW. THIS AMENDMENT NO. 4 AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

9. Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.



MEMC ELECTRONIC MATERIALS, INC.,
as Borrower

By: /s/ JAMES M. STOLZE
Name: James M. Stolze
Title: Executive Vice President and Chief Financial Officer

 

By: /s/ KENNETH L. YOUNG
Name: Kenneth L. Young
Title: Treasurer

 

CITICORP USA, INC., as Lender,
Administrative Agent and Collateral Agent

By: /s/ ALLEN FISHER
Name: Allen Fisher
Title:

 

UBS AG, STAMFORD BRANCH, as Lender

By: /s/ WILFRED V. SAINT
Name: Wilfred V. Saint
Title: Associate Director, Banking Products Services, US

 

By: /s/ ANTHONY N. JOSEPH
Name: Anthony N. Joseph
Title: Associate Director, Banking Products Services, US

 

CITICORP USA, INC., as Issuing Lender

By: /s/ ALLEN FISHER
Name: Allen Fisher
Title:

 

EACH OF THE SUBSIDIARY LOAN PARTIES

By: /s/ KENNETH L. YOUNG
Name: Kenneth L Young, in his capacity as Treasurer
for each of the Subsidiary Loan Parties

 

HOLDERS:

 

TPG WAFER PARTNERS LLC

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

TPG WAFER MANAGEMENT LLC

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

FUND GUARANTORS:

 

TPG PARTNERS III, L.P.
By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., It's General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

TPG PARALLEL III, L.P.
By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., It's General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

TPG INVESTORS III, L.P.
By: TPG GenPar III, L.P., its General Partner
By: TPG Advisors III, Inc., It's General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

FOF PARTNERS III, L.P.
By: TPG GenPar III, L.P., Its General Partner
By: TPG Advisors III, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

FOF PARTNERS B III, L.P.
By: TPG GenPar III, L.P., Its General Partner
By: TPG Advisors III, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

TPG DUTCH PARALLEL III, C.V.
By: TPG GenPar Dutch, L.L.C., Its General Partner
By: TPG GenPar III, L.P., Its Sole Member
By: TPG Advisors III, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 PARTNERS, L.P.
By: T3 GenPar , L.P., Its General Partner
By: T3 Advisors Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 PARALLEL, L.P.
By: T3 GenPar, L.P., Its General Partner
By: T3 Advisors Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 INVESTORS, L.P.
By: T3 GenPar, L.P., Its General Partner
By: T3 Advisors Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 DUTCH PARALLEL, C.V.
By: T3 GenPar Dutch, L.L.C., Its General Partner
By: T3 GenPar L.P., Its Sole Member
By: T3 Advisors, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 PARTNERS II, L.P.
By: T3 GenPar II, L.P., Its General Partner
By: T3 Advisors II, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

T3 PARALLEL II, L.P.
By: T3 GenPar II, L.P., Its General Partner
By: T3 Advisors II, Inc., Its General Partner

By: /s/ RICHARD A. EKLEBERRY
Name: Richard A. Ekleberry
Title: Vice President

 

GREEN EQUITY INVESTORS III, L.P.
By GEI Capital III, LLC, as its General Partner

By: /s/ JOHN DANHAKL
Name: John Danhakl
Title:

 

GREEN EQUITY INVESTORS SIDE III, L.P.
By GEI Capital III, LLC, as its General Partner

By: /s/ JOHN DANHAKL
Name: John Danhakl
Title

 

TCW/CRESCENT MEZZANINE PARTNERS III, L.P.,
TCW/CRESCENT MEZZANINE TRUST III and
TCW/CRESCENT MEZZANINE PARTNERS III NETHERLANDS, L.P.
By: TCW/Crescent Mezzanine Management III, L.L.C.,
as Its Investment Manager
By: TCW Asset Management Company, as Its Sub-Advisor

By: /s/ JAMES C. SHEVLET, JR.
Name: James C. Shevlet, Jr.
Title: Senior Vice President





--------------------------------------------------------------------------------



ANNEX A

[Definitions]

"Exposure" means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Loans and its LC Exposure.

"Issuing Lender" means Citibank, N.A., in its capacity as the issuer of Letters
of Credit hereunder.

"LC Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

"Letter of Credit" means any letter of credit issued pursuant to this Agreement.



--------------------------------------------------------------------------------



ANNEX B

[Letter of Credit Facility]
ARTICLE X
Letter of Credit Facility

SECTION 10.01. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Lender to issue (or amend, renew or extend an outstanding Letter of Credit), at
any time and from time to time during the Availability Period, Letters of Credit
for the account of the Borrower. Each Letter of Credit shall be a standby letter
of credit and be in form and substance satisfactory to the Issuing Lender and
shall be issued in connection with a transaction acceptable to the Issuing
Lender. Each Letter of Credit shall constitute a utilization of the Commitments
to the extent of the LC Exposure relating thereto. A Letter of Credit shall be
issued, renewed, amended or extended only if (and upon issuance, renewal,
amendment or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance (i) the LC
Exposure shall not exceed $10,000,000 and (ii) the sum of the aggregate
outstanding principal amount of Loans plus the LC Exposure shall not exceed the
aggregate amount of the Commitments. The obligation of the Issuing Lender to
issue, renew, amend or extend any Letter of Credit shall be subject to all of
the conditions precedent to which the making of Loans is subject pursuant to
Section 4.02, and each issuance, renewal, amendment and extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date of such issuance as to the matters specified in said
Section.

(b) Notice of Issuance, Renewal, Amendment or Extension. To request the issuance
of the Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender (if by hand delivery or
telecopy, not later than 12:00 noon, New York City time, on the Business Day
prior to the requested date of issuance, amendment, renewal or extension, and if
by approved electronic communication, not later than 10:00 a.m., New York City
time, on the requested date of issuance, amendment, renewal or extension), with
a copy to the Administrative Agent, a notice specifying the date of issuance (or
identifying the Letter of Credit to be amended, renewed or extended), the amount
of such Letter of Credit, the expiry date of such Letter of Credit, the name and
address of the beneficiary of such Letter of Credit and such other information
as may be necessary to prepare, renew, amend or extend such Letter of Credit. If
requested by the Issuing Lender, the Borrower also shall submit a letter of
credit application on the Issuing Lender's standard form in connection with any
request for a Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.

(c) Expiry. Each Letter of Credit shall expire at the close of business, New
York City time, on the earlier of (i) the date one year after its date of
issuance (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Maturity Date.

SECTION 10.02. Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender's Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the Borrower on the date due as provided in Section 10.03(a), or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit and to
make payments provided for in Section 10.03(a) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, or the occurrence
of any of the events referred to in Section 10.03(b), and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

SECTION 10.03. Reimbursement.

(a) General. The Borrower agrees to reimburse the Issuing Lender for the full
amount of each LC Disbursement by the Issuing Lender. Each such reimbursement
shall be made by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount of such LC Disbursement not later
than 12:00 noon, New York City time, on the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received by it prior
to 10:00 a.m., New York City time, or the Business Day immediately following the
day that the Borrower receives such notice, if such notice is received by it on
a day which is not a Business Day or is not received prior to 10:00 a.m., New
York City time, on a Business Day. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.04 with respect to Loans made by such Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Lender or, to the extent that the Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Lender, to the relevant Lenders and the
Issuing Lender as applicable. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(b) Reimbursement Obligations Absolute. The obligations of the Borrower under
this Section 10.03 shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any other Loan Document, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this clause (b), constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower's obligations hereunder.
Neither the Agents, the Lenders nor the Issuing Lender, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

SECTION 10.04. Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Lender and the Lenders with respect to any such LC
Disbursement.

SECTION 10.05. Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to Section 10.03(a),
then Section 2.10(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 10.03(a) to
reimburse the Issuing Lender shall be for the account of such Lender to the
extent of such payment.

SECTION 10.06. Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as Collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

SECTION 10.07 Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender's Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Lender
a fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Lender's standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 



--------------------------------------------------------------------------------



ANNEX C

[Section 2.12]

SECTION 2.12. Increased Costs

. (a) If any Change in Law (except with respect to Taxes, which shall be
governed by Section 2.14) shall:



 i.  impose, modify or deem applicable any reserve, special deposit or similar
     requirement against assets of, deposits with or for the account of, or
     credit extended by, any Lender or the Issuing Lender (except any such
     reserve requirement reflected in the Adjusted LIBO Rate); or
 ii. impose on any Lender or the Issuing Lender or the London interbank market
     any other condition affecting this Agreement or Eurodollar Loans made by
     such Lender; or any Letter of Credit or participation therein;

(ii)

impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or the Issuing Lender of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such LenderLender or the Issuing Lender, as
the case may be, for such additional costs incurred or reduction suffered.



then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

 a. 

If any Change in Law regarding capital requirements has or would have the effect
of reducing the rate of return on a Lender's or the Issuing Lender's capital or
on the capital of such Lender's or the Issuing Lender's holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender's or the Issuing Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's or the Issuing
Lender's policies and the policies of such Lender's or the Issuing Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender's or the Issuing Lender's holding company for any such
reduction suffered. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be prima
facie evidence thereof absent manifest error. The Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender's or the Issuing Lender's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender's or the Issuing Lender's
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.



--------------------------------------------------------------------------------



ANNEX D

[Section 2.15]

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, or fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Citicorp USA, Inc.,
2 Penns Way, Suite 200, New Castle, DE 19720, except payments to be made
directly to the Issuing Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
feesunreimbursed LC Disbursements then due hereunder, such funds shall be
applied (i) first, to fees and expenses then due to the Agents hereunder, (ii)
second, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, towards payment of unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of unreimbursed LC Disbursements then due to such
parties, and (iv) fourth, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements, provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.15(d) or, 9.03(c), or 10.02, then the
Administrative Agent may (but shall not be obligated to), in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.



--------------------------------------------------------------------------------



ANNEX E

[Section 9.02(b)]

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or the Collateral Agent, as applicable, and the Loan Party
or Loan Parties that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any Loan
or LC Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such scheduled payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.15(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change Section 2.10(f),
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the percentage set forth in the definition of the term "Required
Lenders" or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (vii) release any Subsidiary Loan Party from its
Guarantee under the Guarantee Agreement (except as expressly provided in the
Guarantee Agreement), or limit its liability in respect of such Guarantee,
without the written consent of each Lender, (viii) except in strict accordance
with the express provisions of the Security Documents, release all or any
substantial part of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender, or (ix) change the definition of
"Interest Period" to include periods longer than six months; provided that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent or the Issuing Lender without the prior written consent of such Agent
or the Issuing Lender. Notwithstanding the foregoing but subject to the
Guaranty, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the Agents if (i)
by the terms of such agreement the Commitment of each Lender not consenting to
the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and LC Disbursements owing to it
hereunder and all other amounts owing to it or accrued for its account under
this Agreement.



--------------------------------------------------------------------------------



ANNEX F

[Section 9.03]

SECTION 9.03. Expenses; Indemnity; Damage Waiver

. (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by each Agent and its Affiliates, including the reasonable fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
for the Agents in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated), and
(ii) all reasonable out-of-pocket expenses incurred by such Agentthe Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all reasonable
out-of-pocket expenses incurred by any Agent, or the Issuing Lender, or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for such Agent, or the Issuing Lender, or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Cedit.



(b) The Borrower shall indemnify each Agent, the Issuing Lender, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Loan Transactions, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any presence, Release or threatened Release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Person of such Indemnitee as determined in a
final judgment by a court of competent jurisdiction.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or the Issuing Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or the Issuing
Lender, as the case may be, such Lender's pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or the Issuing Lender in its capacity as such.
For purposes hereof, a Lender's "pro rata share" shall be determined based upon
its share of the sum of the total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the Loan
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.



--------------------------------------------------------------------------------



ANNEX G

 

[Section 9.04(c)]

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.



--------------------------------------------------------------------------------



ANNEX H

[Section 9.05]

SECTION 9.05. Survival

. All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

